Quinn, F. J.
(dissenting). Before expressing the reasons for my dissent, I note one fact established by the record which is not mentioned in the majority opinion, namely: the barrier which decedent struck was adequately lighted.
The trial judge found defendant guilty of negligence, a finding affirmed by the majority and with which I agree. This negligence could only relate to the manner in which defendant obstructed traffic on westbound 1-94 and routed that traffic around the construction site. The nuisance found by the trial court had to be created by this negligence. Contributory negligence is a defense to a nuisance that has its origin in negligence, Denny v Garavaglia, 333 Mich 317, 329; 52 NW2d 521, 526-527 (1952). The trial judge found- that decedent was contributorily negligent and denied his estate’s claim for recovery on the basis of defendant’s negligence. The trial judge should have reached the same result on the estate’s claim for recovery on the theory of nuisance to which contributory negligence is a defense, Garavaglia, supra.
The majority opinion preserves this error by the trial judge by reasoning that he sat as trier of the *418facts and found that defendant created and maintained a nuisance "not grounded on negligence”; that this was a fact question on which this Court should not substitute its judgment for that of the trial judge. In my view, this reasoning of the majority opinion is faulty in two respects. It ignores, as did the trial judge, the fact that the only negligence of defendant created that which was found to be a nuisance. Secondly, if nuisance is found as a matter of fact, it is not a nuisance per se or at law, Bluemer v Saginaw Oil Service, 356 Mich 399, 411; 97 NW2d 90, 95-96 (1959). Contributory negligence is not a defense to a claim based on nuisance per se.
In Bluemer, supra, the Supreme Court quoted with approval from 66 CJS, Nuisances, § 3, pp 733, 734:
"A nuisance at law or a nuisance per se is an act, occupation, or structure which is a nuisance at all times and under any circumstances, regardless of location or surroundings. Nuisances in fact or per accidens are those which become nuisances by reason of circumstances and surroundings, and an act may be found to be a nuisance as a matter of fact where the natural tendency of the act is to create danger and inflict injury on person or property.”
In broad daylight or on a clear night, the manner in which defendant routed traffic around the construction site would not be a nuisance. It became such in the heavy fog that prevailed in the area on the night of this unfortunate accident.
Reversed as to the judgment in favor of the estate of Damon C. Woods; otherwise I concur with the majority opinion.